  Case 17-34589         Doc 34     Filed 10/30/18 Entered 10/30/18 11:27:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34589
         BRITTANI D BRADLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2017.

         2) The plan was confirmed on 01/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-34589        Doc 34      Filed 10/30/18 Entered 10/30/18 11:27:45                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,612.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $1,612.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,534.61
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $77.39
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,612.00

Attorney fees paid and disclosed by debtor:                $564.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN MEDICAL RESPONSE      Unsecured      1,397.00            NA              NA            0.00       0.00
BLAST FITNESS CHICAGO          Unsecured         160.00           NA              NA            0.00       0.00
CAPELLA UNIVERSITY             Unsecured         622.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured      1,936.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       15,100.00     17,745.07        17,745.07           0.00       0.00
CF MEDICAL LLC                 Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         480.00      1,177.97        1,177.97           0.00       0.00
CLAYTON EMERGENCY GROUP        Unsecured      1,903.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured           0.00        295.61          295.61           0.00       0.00
Crosscountry Mtg/Doven         Secured      133,000.00    135,560.31             0.00           0.00       0.00
Crosscountry Mtg/Doven         Secured              NA       5,654.65            0.00           0.00       0.00
Crosscountry Mtg/Doven         Unsecured           0.00           NA              NA            0.00       0.00
FINANCIAL CORP OF AMER         Unsecured         520.00           NA              NA            0.00       0.00
HCFS HEALTHCARE FINANCIAL SERV Unsecured          49.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         869.00        868.46          868.46           0.00       0.00
KURTZ AMBULANCE SER INC        Unsecured      1,453.00            NA              NA            0.00       0.00
PERSONAL FINANCE COMPANY       Unsecured      2,280.00       2,039.03        2,039.03           0.00       0.00
QUEST DIAGNOSTICS              Unsecured         143.00           NA              NA            0.00       0.00
RIDGE ORTHOPEDICS & REHAB      Unsecured         320.00           NA              NA            0.00       0.00
SOUTH HOLLAND PUBLIC LIBRARY Unsecured           178.00           NA              NA            0.00       0.00
SOUTHWEST LABS PHYSICIANS      Unsecured          10.00           NA              NA            0.00       0.00
SPRINT NEXTEL                  Unsecured      2,000.00            NA              NA            0.00       0.00
ST ALEXIUS MEDICAL CENTER      Unsecured         910.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured     24,000.00     30,632.80        30,632.80           0.00       0.00
ST LOUIS CONNECT CARE          Unsecured         760.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,500.00            NA              NA            0.00       0.00
TOYOTA MOTOR CREDIT CO         Unsecured            NA       9,288.97        9,288.97           0.00       0.00
TOYOTA MOTOR CREDIT CO         Secured              NA           0.00            0.00           0.00       0.00
TRANSWORLD SYS INC/55          Unsecured         178.00           NA              NA            0.00       0.00
UNIVERSITY OF CHICAGO HOSPITAL Unsecured      3,618.00            NA              NA            0.00       0.00
US CELLULAR                    Unsecured         632.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-34589       Doc 34     Filed 10/30/18 Entered 10/30/18 11:27:45                Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim       Principal       Int.
Name                             Class    Scheduled     Asserted     Allowed        Paid          Paid
US DEPT OF ED FEDLOAN         Unsecured     37,313.00    38,308.46    38,308.46           0.00        0.00
WASHINGTON UNIV PHYSICIANS    Unsecured      2,560.00           NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal               Interest
                                                        Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00               $0.00                $0.00
      Mortgage Arrearage                                 $0.00               $0.00                $0.00
      Debt Secured by Vehicle                            $0.00               $0.00                $0.00
      All Other Secured                             $17,745.07               $0.00                $0.00
TOTAL SECURED:                                      $17,745.07               $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                $0.00
       Domestic Support Ongoing                           $0.00              $0.00                $0.00
       All Other Priority                                 $0.00              $0.00                $0.00
TOTAL PRIORITY:                                           $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $82,611.30               $0.00                $0.00


Disbursements:

       Expenses of Administration                          $1,612.00
       Disbursements to Creditors                              $0.00

TOTAL DISBURSEMENTS :                                                                     $1,612.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-34589         Doc 34      Filed 10/30/18 Entered 10/30/18 11:27:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
